Citation Nr: 0016542	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  98-08 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by ringing in the ears as secondary to service 
connected irritable bowel syndrome with colo-spasm.  

2.  Entitlement to service connection for residuals of a left 
ankle fracture with arthritis as secondary to service 
connected irritable bowel syndrome with colo-spasm.  

3.  Evaluation of irritable bowel syndrome with colo-spasm, 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.  

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a November 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) at St. 
Petersburg, Florida.  Pursuant to the veteran's timely notice 
of disagreement, service connection was granted for irritable 
bowel syndrome with colo-spasm by rating action in August 
1998, which has been rated as 30 percent disabling effective  
the date of claim, April 2, 1997.  Secondary service 
connection for ringing in the ears and a right ankle fracture 
with arthritis has been claimed on the basis that irritable 
bowel syndrome with colo-spasm caused the veteran to black 
out and suffer head and ankle injuries from falls.  

The veteran has had two personal hearings on his appeal 
before decision review officers at the RO, in June 1998 and 
June 1999.  Transcripts of those hearings are on file.  


FINDINGS OF FACT

1.  The veteran has presented no competent medical evidence 
linking any disorder manifested by ringing in his ears with 
his service connected irritable bowel syndrome with colo-
spasm.  

2.  The veteran has presented no competent medical evidence 
linking his right ankle fracture with arthritis with his 
service-connected irritable bowel syndrome with colo-spasm.  

3.  Irritable bowel syndrome is severe with diarrhea, or 
alternating diarrhea and constipation, and more or less 
constant abdominal distress.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a disorder manifested by ringing in his ears as secondary 
to service connected irritable bowel syndrome with colo-spasm 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran's claim of entitlement to service connection 
for residuals of a right ankle fracture with arthritis as 
secondary to service connected irritable bowel syndrome with 
colo-spasm is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

3.  A rating in excess of 30 percent for irritable bowel 
syndrome with colo-spasm is not warranted.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, Diagnostic 
Code 7319 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Secondary Service Connection

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a) (1999).  
A claim for secondary service connection, like all claims, 
must be well grounded.  Reiber v. Brown, 7 Vet. App. 513, 516 
(1995).  The veteran has the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  A well grounded claim is one 
that is plausible, capable of substantiation, or meritorious 
on its own.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In a case such as this, where the 
determinative issue involves a question of medical causation, 
i.e., whether the claimed condition is etiologically linked 
to a service-connected disability, competent medical evidence 
in support of the claim is required for the VA to find the 
claim well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

The service medical records show no complaint, finding or 
diagnosis of ringing in the ears or any right ankle 
abnormality.  

The first clinical indication of arthritis was in November 
1996 without any history related to service, and without any 
specific joint involvement.  

During the June 1998 hearing at the RO, the veteran testified 
that he had a black out that resulted in a fall and fracture 
of the left ankle as well as ringing in the ears in 1975 or 
1976.  He had expressed that black-outs were a manifestation 
of his irritable bowel syndrome with colo-spasm.  When he was 
able to go to a doctor, he discovered that he had sustained a 
left ankle fracture, which had to be broken again and re-set.  
He also testified that he had had ringing in his right ear 
since that black out and fall.  No specific head or ear 
injury was described.  

On a VA examination of the ears in July 1998, the veteran 
gave a history of black outs that resulted in a 1976 fall and 
ringing in his right ear that he had not had before.  At the 
time of the fall, he did not recall being told that he had a 
skull fracture or that he had sustained any drainage from his 
ear.  The physical examination revealed no ear abnormality.  
Sensorineural hearing loss in the right ear, probably 
secondary to labyrinthine concussion or basilar skull 
fracture was diagnosed.  

On a VA examination in August 1998, the veteran gave a 
history of blacking out and falling during active service.  
He reportedly twisted his left ankle.  He continued to have 
left ankle pain and went to a doctor who "X-rayed" it and 
found a fracture.  He underwent reduction of the left ankle, 
and placement of it in a cast.  He continued to experience 
left ankle pain, but without swelling or instability.  On the 
physical examination, there was tenderness.  He also 
complained of some toe loss of sensation.  X-ray examination 
showed joint space narrowing and distal fibula irregularity 
described as consistent with old, healed distal fibular 
fracture with no asymmetry or ligamentous instability.  The 
assessment was "right" ankle pain status post "right" 
ankle fracture with pain mostly over the medial malleolar 
region and subjective numbness over the "right" third toe.  

During the June 1999 hearing at the RO, the veteran testified 
that the "right" ankle in VA clinical records was a 
typographical error, and it was his left ankle that was 
injured.  His representative offered that the veteran's 
ringing in the right ear continued.  Otherwise, the left 
ankle and ear ringing issues were not discussed.  

The veteran claims that his service-connected irritable bowel 
syndrome with colo-spasm caused him to have a black out, 
fall, and fracture his left ankle, where arthritis eventually 
developed.  He also claims that that fall caused a disorder 
he characterizes as ringing in his right ear.  Service 
connection has been in effect for irritable bowel syndrome 
with colo-spasm since 1997.  VA outpatient treatment records 
show arthritis since November 1996.  Left ankle residuals of 
fracture without clear signs of arthritis have been 
manifested since 1998.  Right ear dysfunction due to 
labyrinthine concussion or basilar skull fracture was 
clinically identified in August 1998.  The record does not, 
however, demonstrate a relationship between the veteran's 
service-connected irritable bowel syndrome with colo-spasm 
and his left ankle fracture with any residual, including 
arthritis, or any right ear problem, to include any ringing 
of the ear.  On the August 1998 VA examination, the veteran's 
history of a left ankle fracture and right ear ringing 
preceded by a black out and a fall was presented and the left 
ankle and right ear disorders were evaluated, but the 
examiner did not offer an opinion on the etiology of the left 
ankle fracture.  Likewise, the labyrinthine concussion or 
basilar skull fracture identified as causes of right ear 
dysfunction were not attributed to any sign or symptom of 
service connected irritable bowel syndrome with colo-spasm.  
The veteran has not reported that there are outstanding 
records that demonstrate a connection between his left ankle 
fracture or his right ear symptoms and his service-connected 
irritable bowel syndrome with colo-spasm.  

The Board notes that the veteran's contentions are the only 
evidence linking the left ankle fracture and ear ringing 
symptoms with service connected irritable bowel syndrome with 
colo-spasm.  The veteran, however, is a layperson with no 
medical training or expertise, and his contentions by 
themselves do not constitute competent medical evidence of a 
nexus between either left ankle fracture residuals or ear 
ringing symptomatology and his service-connected irritable 
bowel syndrome with colo-spasm.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  In the absence of competent 
medical evidence establishing the necessary link, the claim 
of entitlement to service connection for left ankle fracture 
residuals, to include arthritis, and a disorder manifested by 
ear ringing as secondary to service- connected irritable 
bowel syndrome with colo-spasm is not well grounded.  

Because the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection, VA is under no duty to assist him in developing 
the facts pertinent to his claims.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997).  Furthermore, the Board is not 
aware of the existence of additional relevant evidence that 
could serve to make the veteran's claims well grounded.  As 
such, there is no additional duty on the part of VA under 38 
U.S.C.A. § 5103(a) (West 1991) to notify him of the evidence 
required to complete his application for service connection 
for the claimed disabilities.  See McKnight v. Gober, 131 
F.3d 1483, 1484-85 (Fed. Cir. 1997).  That notwithstanding, 
the Board views its discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claims 
and to explain why his current attempt fails.  

Increased Rating

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  

The maximum rating is 30 percent for severe irritable colon 
syndrome manifested by diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
Diagnostic Code 7319.  

Severe ulcerative colitis with numerous attacks a year and 
malnutrition, with only fair health during remissions is 
rated as 60 percent disabling.  Diagnostic Code 7323.  

Gastritis, hypertrophic (identified by gastroscope): Chronic; 
with severe hemorrhages, or large ulcerated or eroded areas 
shall be rated 60 percent.   Diagnostic Code 7307.  

Ulcer, duodenal, severe; pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health shall 
be rated 60 percent.   Diagnostic Code 7305.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The service medical records show that the veteran was treated 
for an upset stomach and diarrhea in 1953.  

VA hospital records in 1955 show that the veteran had 
symptoms of abdominal pain after eating certain foods.  
Nausea, vomiting and diarrhea were described.  
Gastroenteritis had been diagnosed.  

A VA barium enema in January 1997 revealed transient 
segmental spasm and left colon diverticulosis.  No 
constricting lesions or polypoid lesions were identified.  
The colon mucosal pattern appeared normal.  

VA abdominal X-ray examination in June 1998 revealed no signs 
of bowel obstruction, free air, organomegaly, mass density or 
pathologic calcifications.  The impression was normal 
abdomen.  

During the veteran's June 1998 hearing at the RO, he 
testified that he had had stomach trouble over the years with 
an intolerance for some foods.  

On a VA examination in August 1998, the veteran described 
stomach sourness, heartburn after meals, abdominal pain and 
diarrhea.  The diagnoses included irritable bowel syndrome 
with colo-spasm.  The examiner commented that the veteran had 
had acute gastroenteritis followed by irritable bowel 
syndrome with colo-spasm.  

VA outpatient clinical records dated in October 1998 show 
that the veteran was treated for diarrhea, which he stated 
was getting worse.  Mild to moderate abdominal tenderness was 
elicited.  He was shown to weigh 174 pounds and to be 5 feet, 
10 inches tall.  Testing for occult blood was negative.  
Diarrhea was assessed.  

During the veteran's June 1999 hearing at the RO, he 
testified that he had alternating diarrhea and constipation.  
He reportedly could eat very few foods that did not upset his 
stomach.  Over a period of a month, he may have 5 days to a 
week without constipation or diarrhea.  He reportedly could 
never be very far from a bathroom.  He had sought emergency 
treatment for stabbing abdominal pains he felt were 
associated with irritable bowel syndrome.  He described 
himself as self-employed but his son had taken over the 
business, which involved estate and construction clean-up.  
Whenever needed, he provided help.  

On the basis of the complete medical evidence and the 
veteran's sworn testimony, his irritable bowel syndrome with 
colo-spasm is severe in degree and manifested by alternating 
diarrhea and constipation and nearly constant abdominal 
distress since the date of his claim for service connection.  
This equates with the highest schedular rating for irritable 
colon syndrome.  He does not claim, and it is not shown, that 
he has had any additional intestinal symptomatology that 
would be analogous to or equate with higher ratings, as for 
gastritis, ulcerative colitis and/or duodenal ulcer disease.  
See 38 C.F.R. §§ 4.7, 4.20.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), it was held that 
that the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), it was held that the regulation did not preclude the 
Board from affirming an RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, it was not found that the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had full 
opportunity to present the increased-rating claim before the 
RO.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  Consequently, 
the Board will consider whether this case warrants the 
assignment of an extraschedular rating.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board finds that the schedular evaluations in this case 
are not inadequate.  Higher evaluations are available for 
greater disability, as discussed above, but the required 
manifestations are not present in this case.  Moreover, there 
is no evidence of an exceptional disability picture in this 
case.  The veteran has not required any recent 
hospitalizations for irritable bowel syndrome with colo-
spasm.  He also has not demonstrated that this disability 
produces marked interference with employment.  He had 
indicated in his June 1999 hearing testimony that he was 
still able to help his son, who had taken over his estate and 
construction clean-up business.  Moreover, the evaluation of 
30 percent itself reflects a degree of vocational impairment.  
38 C.F.R. § 4.10.  In view of the foregoing, there is no 
basis for consideration of an extraschedular rating.  


ORDER

Entitlement to service connection for a disorder manifested 
by ringing in the ears as secondary to service connected 
irritable bowel syndrome with colo-spasm is denied.   

Entitlement to service connection for residuals of a left 
ankle fracture with arthritis as secondary to service 
connected irritable bowel syndrome with colo-spasm is denied.  

An evaluation of irritable bowel syndrome with colo-spasm 
greater than 30 percent disabling is denied.  


		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals


 



